Dozember 22, 1986




Mr. Aubrey L. Bullard           Opinion No. JM-587
Executive Director
Texas Veterans Commission       Re:   Compliance with article 5787,
P. 0. Box 12277                 section l(f), V.T.C.S.. requiring a
Austin, Texas   78711           county to maintain and operate a
                                veteran's county service office

Dear Mr. Bullard:

     You ask about article 5787, section l(f), V.T.C.S.. which
requires counties with a population of 200,000 or more to maintain and
operate a Veterans County !;erviceOffice.

     Since 1963 all counties have been authorized to maintain. and
operate a Veterans County Service Office if the commissioners court
finds that such an office is a public necessity. V.T.C.S. art. 5787,
51(a); Acts 1963, 58th Leg.. ch. 112, at 226. In 1985, however, the
legislature amended article 5787 by adding section l(f) to make such
an office mandatory rather than optional for counties with a
population of 200,000 or more. Section l(f) provides:

            (f) Mandator:r operation. In a county with a
         population of two hundred thousand (200,000) or
         more, according X, the most recent Federal Census,
         the Commissioner:~Court shall maintain and operate
         a Veterans County Service Office in accordance
         with this section. The office must be separate
         and distinct frcm other county offices, and must
         be staffed by at least one full-time employee.

Acts 1985, 69th Leg., ch. 889, 51, at 3014.    You ask when a county
must be in compliance with section l(f).

     The act that added swticn l(f) to article 5787 took effect on
September 1, 1985. Acts 1985, 69th Leg., ch. 889, at 3014. The
legislature is free to fix the time that an act takes effect.
Chambers V. Baldwin, 274 I;..W.1011. 1013 (Tex. Civ. App. - Texarkana
1925), rev'd on other grounds, 282 S.W. 793 (Tex. 1926); sea also Tex.
Const. art. III. §39. TiiGrefore, counties with a population of
200,000 or more became subject to the requirements of article 5787,
section l(f) on September 1, 1985. and should now be in compliance.



                            p. 2627
Mr. Aubrey L. Bullard - Page 2     (m-587)




                              SUMMARY

             Counties with a population of 200,000 or more
          became subject to the requirements of article
          5787, section l(:I), V.T.C.S., on September 1,
          1985, and should now be in compliance.

                                           Very tr   y yours.


                                            d-a
                                           JIM     MATTOX
                                           Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                 p. 2628